MEMORANDUM **
Michael E. Allen, a California state prisoner, appeals pro se the district court’s judgment dismissing his action pursuant to 28 U.S.C. § 1915A for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and affirm, see Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir.1998); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.